                             1   DARREN T. BRENNER, ESQ.
                                 Nevada Bar No. 8386
                             2   NATALIE L. WINSLOW, ESQ.
                             3   Nevada Bar No. 12125
                                 AKERMAN LLP
                             4   1635 Village Center Circle, Suite 200
                                 Las Vegas, NV 89134
                             5   Telephone: (702) 634-5000
                                 Facsimile: (702) 380-8572
                             6   Email: darren.brenner@akerman.com
                             7   Email: natalie.winslow@akerman.com
                                 Attorneys for Plaintiff
                             8
                                 CHRISTINA WANG, ESQ.
                             9   Nevada Bar No. 9713
                                 FIDELITY NATIONAL LAW GROUP
                        10       1701 Village Center Circle, Suite 110
                                 Las Vegas, NV 89134
                        11       Tel: (702) 667-3000
                                 Fax: (702) 433-3091
                        12       Email: christina.wang@fnf.com
                                 Attorneys for Plaintiff
                        13

                        14
                                                           UNITED STATES DISTRICT COURT
                        15
                                                                  DISTRICT OF NEVADA
                        16
                                 THE BANK OF NEW YORK MELLON FKA      )                Case No.: 2:17-CV-01919-JCM-PAL
                        17       THE BANK OF NEW YORK, AS TRUSTEE FOR )
                                 THE CERTIFICATE HOLDERS OF CWALT,    )
                        18                                            )                STIPULATION AND ORDER TO
                                 INC., ALTERNATIVE LOAN TRUST 2004-   )                EXTEND DISPOSITIVE MOTION
                        19       30CB, MORTGAGE PASS-THROUGH          )                DEADLINE
                                 CERTIFICATES SERIES 2004-30CB,       )
                        20                                            )                (First Request)
                                                          Plaintiff,  )
                        21                                            )
                                        vs.                           )
                        22                                            )
                                                                      )
                        23       JOHN FERRARO; NORTHSHORES OWNERS )
                                 ASSOCIATION; RED ROCK FINANCIAL      )
                        24       SERVICES, LLC; and SATICOY BAY LLC   )
                                 SERIES 3333 HILLINGDON,              )
                        25                                            )
                                                                      )
                        26                                Defendants. )
                                                                      )
                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                        Page 1 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                             1          The Bank of New York Mellon, fka The Bank of New York, as Trustee for the
                             2   Certificateholders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage Pass-Through
                             3   Certificates Series 2004-30CB (BNYM), Northshores Owners Association (Northshores), and
                             4   Red Rock Financial Services, LLC (Red Rock), by and through the undersigned counsel, hereby
                             5   jointly submit this stipulation and order to set the dispositive motion deadline for two weeks after
                             6   this Court rules on BNYM’s motion for leave to file an amended complaint, which BNYM will
                             7   file soon in light of the Court’s Order two days ago (Doc. 85) granting Saticoy Bay’s Motion to
                             8   Dismiss BNYM’s quiet title claim. In the alternative, if the Court will not allow the parties to set
                             9   the new dispositive motion deadline in that manner, the parties stipulate to a deadline of April 26,
                        10       2019, in light of the Court’s recent Order (Doc. 85). The deadline is currently set for April 12,
                        11       2019. Previously, the parties filed summary judgment motions, but the Court denied them without
                        12       prejudice so that BNYM could re-assert certain claims; BNYM subsequently filed its Amended
                        13       Complaint. (Docs. 73, 74.) These parties then agreed to a new dispositive motion deadline, but, as
                        14       stated above, the Court recently granted a motion to dismiss. Thus, these parties have agreed to a
                        15       new dispositive motion deadline.
                        16              DATED this 12th day of April, 2019.
                        17
                                  AKERMAN LLP                                     LEACH KERN GRUCHOW ANDERSON
                        18                                                        & SONG
                                  /s/ Natalie L. Winslow (with permission)
                        19        NATALIE L. WINSLOW, ESQ.                     /s/ T. Chase Pittsenbarger (with permission)
                                  Nevada Bar No. 12125                         SEAN L. ANDERSON, ESQ.
                        20        1635 Village Center Circle, Suite 200        Nevada Bar No. 7259
                                  Las Vegas, Nevada 89134                      T. CHASE PITTSENBARGER, ESQ.
                        21
                                                                               Nevada Bar No. 13740
                        22        Attorneys for The Bank of New York Mellon, 2525 Box Canyon Drive
                                  fka The Bank of New York, as Trustee for the Las Vegas, NV 89128
                        23        Certificateholders   of    CWALT,      Inc.,
                                  Alternative Loan Trust 2004-30CB, Attorneys for Northshores Owners Association
                        24        Mortgage Pass-Through Certificates Series
                                  2004-30CB
                        25
                                  KOCH & SCOW, LLC                             FIDELITY NATIONAL LAW GROUP
                        26

                        27        /s/ Steven B. Scow (with permission)            /s/ Christina Wang
                                  DAVID R. KOCH, ESQ.                             CHRISTINA WANG, ESQ.
                        28        Nevada Bar No. 8830                             Nevada Bar No. 9713
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                            Page 2 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
                             1    STEVEN B. SCOW, ESQ.                         1701 Village Center Circle, Suite 110
                                  Nevada Bar No. 9906                          Las Vegas, Nevada 89134
                             2    11500 S. Eastern Avenue, Suite 210
                             3    Henderson, NV 89052                          Attorneys for The Bank of New York Mellon,
                                                                               fka The Bank of New York, as Trustee for the
                             4    Attorneys for Red Rock Financial Services,   Certificateholders of CWALT, Inc., Alternative
                                  LLC                                          Loan Trust 2004-30CB, Mortgage Pass-
                             5                                                 Through Certificates Series 2004-30CB
                             6

                             7

                             8   IT IS SO ORDERED that the parties shall have an extension until April 26, 2019, to file
                                 dispositive motions.
                             9                                                   _________________________________
                                                                                 U.S. MAGISTRATE JUDGE
                        10
                                                                                           April 15, 2019
                                                                                   DATED: __________________________
                        11

                        12
                        13

                        14

                        15

                        16

                        17

                        18

                        19
                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
  Fidelity National
    Law Group
1701 Village Center Circle
        Suite 110                                                         Page 3 of 3
Las Vegas, Nevada 89134
     (702) 667-3000
